In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00066-CR



                          CRESSIE JOANN MARSHALL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 123rd District Court
                                    Panola County, Texas
                                Trial Court No. 2015-C-0087




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss

_____________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                              MEMORANDUM OPINION

       Appellant Cressie JoAnn Marshall has filed a motion to dismiss this appeal.      As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See

TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:       January 25, 2022
Date Decided:         January 26, 2022

Do Not Publish




                                              2